DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Permeation flux would depend on what is being permeated, without which the claim is indefinite. Pure water is assumed for further prosecution. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by “Synthesis and Nanofiltration Membrane Performance of Oriented Mesoporous Silica Thin Films on Macroporous Supports,” Wooten et al, 21806 ACS Appl. Mater. Interfaces 2016, 8, 21806-21815.

    PNG
    media_image1.png
    652
    840
    media_image1.png
    Greyscale

	Wooten teaches the membrane as claimed, and clearly anticipates the claims. See the figure copied herein. Anodized alumina of thickness 60 microns and pore size 200 nm is coated with P123 co-polymer (same as in applicant’s), then mesoporous silica is assembled over it, and then calcined, substantially as disclosed by the 2. Direct contact between alumina and silica layers is obtained after calcining – see the figure.
	The description of nanofiltration and molecular weight cut-off in the abstract anticipates the process claims 12-20. Particles – protein (BSA) and fluorescently tagged solutes of molecular weight 70,000 DA, which have size in nm range. Ethanol flux: see figures 3 and 4: several data points of which fall within the claimed range. The examiner believes that the water flux may be a bit lower because of the higher viscosity of water, but still would fall within the range claimed.

Claims 1, 2, 4-15, 17-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Self-assembly of a silica–surfactant nanocomposite in a porous alumina membrane, YAMAGUCHI et al, Nat Mater, 2004 May;3(5):337-41.
Yamaguchi teaches a mesoporous silica membrane with 3.4 nm pores perpendicularly arranged on macroporous anodic alumina membrane of pore size 200 nm and thickness 60 microns. Se details in the figure and abstract. Supports can be silica and polycarbonate as well. The silica membrane layer is in direct contact with alumina. Alumina membrane area is within the range claimed – 25 or 47 mm diameter membrane. 
0C would burn the polymer off. MPEP 2113 – product by process.
The process claims 12-20 are anticipated by the reference sine it teaches filtering various particles (myoglobin), proteins (albumin), and determining the molecular weight cut-off of the resultant ultrafiltration membrane – see fig. 4; size exclusive separation in abstract. All these particles are nanosized.

Claims 1-6, 8 and 11are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in the alternative, under 35 USC 103 as being obvious over, Mou et al (US 2016/0282274).
Mou anticipates claims 1-6 and 11. It has mesoporous silica layer on top of aluminum oxide (alumina), ceramic or silicon substrate as claimed. See abstract, figures, [0045], examples. Mesopore size in silica is 2-10 nm, its thickness is 20-100 nm [0011], area of the silicon wafer substrate in examples is 1 cm2 [0087]. 
While explicitly not teaching that the substrate is porous, or macroporous, a porous substrate is implied in the teaching of separation membranes [0002, 0003]. The direct contact between the substrate and the mesoporous silica layer is clear from example 1.
Regarding claim 8, use of the polymer on the substrate appears to be only process related, since the polymers used in the working examples (polystyrene, PEO-PPO block polymer, and PVdF, would burn off upon calcination, leaving the silica layer in direct contact with the substrate, as in the instant claim 11. See MPEP 2113 for product by process claims.
Claims 7, 9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over, Mou et al (US 2016/0282274) in view of Wooten (as in rejection 1) or YAMAGUCHI et al, Nat Mater, 2004 May;3(5):337-41
Regarding anodic alumina in claim 7, Wooten teaches the membrane as claimed – see rejection 1.
Yamaguchi also teaches use of anodized alumina as substrate as described in rejection 2, with thickness 60 microns and pore size 200 nm. Yamaguchi uses anodic alumina for its precise pore size and thickness, especially for improved molecular transport of sub-micron particles and molecules.   
Therefore, it would have been obvious to one of ordinary skill in the rat to use the teachings of Wooten and Yamaguchi in the teaching of Mou to have the required substrate for a separation membrane. 
Regarding claims 12-20, the process of filtering, while Mou does not explicitly teach such a process, the teaching of a separation membrane in [0002] and [0003] would suggest to one of ordinary skill in the art that Mou membrane is useful for such purposes.
Wooten teaches filtering proteins like BSA. Yamaguchi also teaches such separation process as explained in rejection 1. Therefore, it would have been obvious to one of ordinary skill in the art to have the teaching of Wooten and Yamaguchi in Mou to use the Mou membrane for separation processes. The membrane flux would be inherently within range as shown by Wooten in fig. 3 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777